Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 1 of 10 PageID #: 265




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

POWER INTEGRATIONS, INC.,

             Plaintiff,

      v.
                                              Civ. No. 20-15-CFC
COGNIPOWER LLC.,

            Defendant.



Douglas E. McCann and Warren K. Mabey, Jr., Fish & Richardson P.C.,
Wilmington, Del.; Frank E. Scherkenbach, Fish & Richardson P.C., Boston, Mass.;
Howard G. Pollack and Michael R. Headley, Fish & Richardson P.C., Redwood
City, Cal. Attorneys for Plaintiff.

Michael F. Bonkowski and Bradley P. Lehman, Cole Schotz P.C., Wilmington, Del.
Attorneys for Defendant.



                          MEMORANDUM OPINION




July 1, 2020
Wilmington, Delaware
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 2 of 10 PageID #: 266




                              CONNOLLY,           TEDSAIBs DISTRICT JUDGE
       Defendant CogniPower LLC, has moved to dismiss counts 3, 4, and 5 of the

Complaint filed by Plaintiff Power Integrations, Inc. D.I. 12. In each of these

counts, Power Integrations seeks a declaratory judgment pursuant to 28 U.S.C. §

2201 that two of its integrated circuit products, InnoSwitchTM and LytSwitch-6™,

and the use of those products in a power supply, do not infringe directly or

indirectly one of three patents owned by CogniPower: U.S. Reissue Patents Nos.

RE4 7,031 (the #031 patent) (Count 3); RE4 7,713 (the #713 patent) (Count 4 ); and

RE47,714 (the #714 patent) (Count 5). D.I. 11,I 59, 68, 75. The three patents

cover "Demand Pulse Regulation" (DPR) technology used in power supplies. D.I.

1-8.

       CogniPower argues in support of it motion that Power Integrations has failed

to establish the existence of a case or controversy between the parties with respect

to the three asserted patents and that therefore the Court lacks subject matter

jurisdiction over counts 3, 4, and 5 and should dismiss them pursuant to Federal

Rule of Civil Procedure l 2(b )(I). Alternatively, CogniPower argues that the

Complaint does not identify with the requisite specificity the products for which

Power Integrations seeks a declaration of non-infringement and that therefore

counts 3, 4, and 5 fail to state cognizable claims and sho~ld be dismissed pursuant

to Rule 12(b)( 6).

                                          2
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 3 of 10 PageID #: 267




      I agree with CogniPower that Power Integrations has failed to establish

declaratory judgment jurisdiction for counts 3, 4, and 5 and I will dismiss those

counts pursuant to Rule 12(b)( 1). I therefore need not and do not address whether

the counts should be dismissed under Rule 12(b)(6).

 I.   BACKGROUND

      Power Integrations is a semiconductor company that makes integrated

circuits (i.e., computer chips) for power supply devices used to charge cell phones

and other electronic products. D.I. 1 ,r,r 6, 13. Non-parties Fantasia Trading LLC

d/b/a AnkerDirect and Anker Innovations Limited (collectively, Anker), FSP

Technology Inc., and Huntkey USA are customers of Power Integrations.

      On October 24, 2019, CogniPower sent FSP a letter stating that five

exemplary FSP products infringe at least 18 claims of the #031 patent. D.I. 1-7.

The letter specifically identified the five FSP products and the eighteen claims in

question, and asked FSP to make contact "as soon as possible ... [to] discuss

FSP's need to obtain a license to CogniPower's DRP technology." Id.

      On December 4, 2019, CogniPower sent Huntkey a letter stating that it had

"reason to believe that [Huntkey was] ... either currently using or considering

use" of CogniPower's "patented DPR technology" in its products. D.I. 1-8. The

letter identified the #031, #713, and #714 patents, stated that CogniPower was

willing to offer Huntkey the opportunity to obtain a license for those patents on


                                          3
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 4 of 10 PageID #: 268




favorable terms, and "propose[d] having a near-term dialogue" to reach an

agreement on a path forward. Id. Unlike the FSP letter, the Huntkey letter did not

identify any specific or general category of Huntkey products or any specific

claims in the asserted patents.

      On December 18, 2019, in a complaint filed in this court, CogniPower

accused Anker of infringing the #031 and #713 patents. D.I. 1-4 ,r,r 35-79. The

complaint identifies the "accused products" as certain Anker power chargers "and

any other similar products ... that incorporate circuitry providing demand pulse

regulation such as a Power Integrations InnoSwitch or LytSwitch-6 chip." Id. at ,r

34. The complaint repeatedly cites and depicts Power Integration datasheets and

technical diagrams for InnoSwitchTM products in support of CogniPower' s

infringement allegations. See, e.g., D.I. 1-4 ,r,r 39--41, 43--49.

      In January 2020, Power Integrations filed this lawsuit. D.I. 1.

II.   LEGALSTANDARDS

      The party asserting subject matter jurisdiction has the burden of proving its

existence. Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015).

"Challenges to subject matter jurisdiction under Rule 12(b)(l) may be facial or

factual." Id. (quoting Common Cause ofPa. v. Pennsylvania, 558 F.3d 249, 257

(3d Cir. 2009)). A facial attack contests the sufficiency of the pleadings, whereas a

factual attack contests the sufficiency of jurisdictional facts. Id. When reviewing a


                                            4
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 5 of 10 PageID #: 269




factual attack, the court may weigh and consider evidence outside the pleadings.

Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). Finally, in a

factual challenge, "no presumptive truthfulness attaches to plaintiffs' allegations."

Mortensen v. First Fed. Sav. & Loan Ass 'n, 549 F .2d 884, 891 (3d Cir. 1977).

      For a federal court to have subject matter jurisdiction over a declaratory

judgment action, an actual case or controversy must exist. U.S. Const. art. III, § 2,

cl. 1; 22 U.S.C. § 2201. "[T]here is no bright-line rule for determining whether [a

declaratory judgment] action satisfies the case or controversy requirement."

Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1282 (Fed. Cir.

2012). 1 Instead, the party seeking a declaratory judgment must show that, "under

all the circumstances, ... there is a substantial controversy, between the parties

having adverse legal interests, of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment." Medlmmune, Inc. v. Genentech, Inc., 549

U.S. 118, 127 (2007). Even if the jurisdictional prerequisites for subject-matter

jurisdiction are satisfied, the court retains discretion over whether to exercise

jurisdiction based on the Declaratory Judgment Act. Wilton v. Seven Falls Co.,




1
  Federal Circuit law governs the question of whether a district court has
jurisdiction under the Declaratory Judgment Act when, as here, the underlying
merits of the action involve patent infringement. UCP Int'/ Co. v. Balsam Brands
Inc., 787 F. App'x. 691,698 (Fed. Cir. 2019).
                                           5
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 6 of 10 PageID #: 270




515 U.S. 277, 286-87 (1995); Ford Motor Co. v. United States, 811 F.3d 1371,

1378 (Fed. Cir. 2016).

III.   DISCUSSION

       CogniPower argues that the Court lacks jurisdiction over Power

Integrations' s declaratory judgment claims because there is no case or controversy

between the parties over the three asserted patents. Power Integrations counters

that CogniPower's allegations of infringement against Anker, FPS, and Huntkey

implicitly accused Power Integrations of indirect (i.e., contributory and induced)

infringement and therefore created a "case or controversy" sufficient to confer

jurisdiction over the declaratory judgment counts. D.I. 14 at 10-12. 2

       "When the holder of a patent with system claims accuses a customer [of the

patent holder] of direct infringement based on the customer's making, using, or

selling of an allegedly infringing system in which a supplier's product functions as

a material component, there may be an implicit assertion that the supplier has

indirectly infringed the patent." Arris Grp., Inc. v. British Telecomm. PLC, 639

F.3d 1368, 1375 (Fed. Cir. 2011). In determining whether a defendant made an



2
   Counts 3, 4, and 5 each seek a declaratory judgment that the InnoSwitch™ and
LytSwitch-6™, and the use of those products in a power supply, do not infringe
directly or indirectly the three patents in question. D.I. 1 ,r,r 59, 68, 75. Power
Integrations has not contested CogniPower' s assertion that no case or controversy
exists between the parties with respect to direct infringement. Accordingly, I will
dismiss the claims of direct infringement without further discussion.
                                         6
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 7 of 10 PageID #: 271




implied assertion of indirect infringement, the court analyzes each element

required for indirect infringement under 35 U.S.C. § 271. See Microsoft Corp. v.

DataTern, Inc., 755 F.3d 899, 905 (Fed. Cir. 2014) ("[I]n determining whether

there is a case or controversy of sufficient immediacy to establish declaratory

judgment jurisdiction we look to the elements of the potential cause of action.");

see also id. at 903 (stating that "[n]otably, Arris analyzed each element required for

contributory infringement under § 271 (c) before determining that there was an

implied assertion of contributory infringement that supported jurisdiction"

(citations omitted)). Although "it is not the case that definitive proof must exist

that would establish each element" of indirect infringement, "there must be

allegations by the patentee or other record evidence that establish at least a

reasonable potential that such a claim could be brought." Id. at 905.

      "To hold a component supplier liable for contributory infringement, a patent

holder-must show, inter alia, that (a) the supplier's product was used to commit

acts of direct infringement; (b) the product's use constituted 'a material part of the

invention'; (c) the supplier knew its product was 'especially made or especially

adapted for use in an infringement' of the patent; and (d) the product is 'not a

staple article or commodity of commerce suitable for substantial noninfringing

use."' Arris, 639 F.3d at 1376 (quoting 35 U.S.C. § 27l(c)). In this case, there is

nothing in the complaint CogniPower filed against Anker or in the letters it served


                                           7
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 8 of 10 PageID #: 272




on FPS and Huntkey that alleges, implies, or suggests that the InnoSwitchTM and

LytSwitch-6™ products are "not a staple article or commodity of commerce

suitable for substantial noninfringing use." Power Integrations argues that

CogniPower's "focus" on Power Integrations's "documentation" (i.e., its

datasheets and technical diagrams for InnoSwitchTM products in the Anker

complaint) "strongly suggests CogniPower believes" Power Integrations "knew

that its component ... 'is not a staple article or commodity of commerce suitable

for substantial noninfringing use." D.I. 14 at 11. But it does not point to anything

in that "documentation" that supports this assertion. I see nothing in the datasheets

or technical diagrams in the Anker complaint or elsewhere in the record that

establishes a reasonable potential that CogniPower could or would have alleged

that the InnoSwitch™ and LytSwitch-6™ products are "not a staple article or

commodity of commerce suitable for substantial noninfringing use." Accordingly,

Power Integrations has failed to establish declaratory judgment jurisdiction to the

extent counts 3, 4, and 5 seek a declaration of contributory noninfringement. See

Data Tern, 155 F .3d at 905-07 (holding that district court did not possess

jurisdiction for declaratory judgment of contributory noninfringement where

defendant did not imply or suggest to plaintiffs customers that plaintiffs product

was not "a staple article or commodity of commerce suitable for substantial non-

infringing use") (citation omitted).


                                          8
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 9 of 10 PageID #: 273




      "To prove inducement of infringement, unlike direct infringement, the

patentee must show that the accused inducer took an affirmative act to encourage

infringement with the knowledge that the induced acts constitute patent

infringement." DataTern, 755 F.3d at 904 (citing Global-Tech Appliance, Inc. v.

SEB S.A., 131 S. Ct. 2060, 2068 (2011)). As the Court explained in DataTern,

"[a]bsent th[at] knowledge and [an] affirmative act of encouragement, no party

could be charged with inducement." DataTern, 755 F.3d at 904. In this case,

CogniPower did not assert expressly or implicitly in the Anker complaint or the

letters it served on FPS or Huntkey that Power Integrations had knowledge of the

three asserted patents or that Power Integrations had encouraged or otherwise

induced Anker, FPS, or Huntkey to infringe those patents.

      Power Integrations argues in its brief that CogniPower "alleged [that Power

Integrations] instructed Anker how to use its chips." D.I. 14 at 12. And it argues

that "CogniPower has strongly suggested that [Power Integrations] 'knew that the

acts, if taken, would constitute infringement of the patent,' since CogniPower has

alleged that following [Power Integration's] instructions results in infringement."

Id. But Power Integrations provides no record citations to support these

contentions. Power Integrations also argues that it "does not have to admit intent

or infringement to establish an actual controversy." Id. (emphasis in original).

And, of course, it doesn't. But what it does need to do-and what it has failed to


                                          9
Case 1:20-cv-00015-CFC Document 17 Filed 07/01/20 Page 10 of 10 PageID #: 274




do-is point to "allegations by the patentee or other record evidence that establish

at least a reasonable potential that [an induced infringement] claim could be

brought." DataTern, 755 F.3d at 905. Because of that failure, this Court does not

possess declaratory judgment jurisdiction for Power Integrations' s claims for

induced noninfringement.

IV.   CONCLUSION

      For the foregoing reasons, I will grant CogniPower' s motion to dismiss

counts 3, 4, and 5 of the Complaint pursuant to Federal Rule of Civil Procedure

12(b)( 1). I need not and do not address CogniPower' s argument that the counts

should be dismissed for failure to state a claim under Rule 12(b)(6).

      The Court will issue an Order consistent with this Memorandum Opinion.




                                         10
